Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 7-11, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lapp U.S. 2016/0010691.
Re clm 1, Lapp discloses a pair of hybrid ball bearings (Fig. 1B; [0028] and [0040]) comprising a first hybrid ball bearing (left bearing) comprising a first stainless steel inner ring (26) having an inner diameter, a first stainless steel outer ring (radially outside 30) and a first plurality of ceramic balls (30) between the first inner ring and the first outer ring, a second hybrid ball bearing (right bearing) comprising a second stainless steel inner ring having the inner diameter, a second stainless steel outer ring and a second plurality of ceramic balls (32) between the second inner ring and the second outer ring, wherein the pair of hybrid ball bearings are configured a) such that when the first inner ring and the first outer ring are in contact with the first plurality of ceramic balls under zero measuring load and zero mounting load and the second inner ring and the second outer ring are in contact with the second plurality of ceramic balls under zero measuring load and zero mounting load, and the first inner ring is in direct contact with the second inner ring, a first gap exists between the first outer ring and the second outer ring, wherein the first gap is related to the inner diameter as follows: if the pair of 
Re clm 2 and 11¸ Lapp further discloses the two hybrid ball bearings are in a not used, as new respectively, not run in condition and are identical (Fig. 1B; all bearings start off as new when they are first made).
Re clm 7 and 16, the device of Lapp is at least capable of rotating at high rotation speeds between 2500 and 25000 rpm or ndm values being between 500,000 and 1,200,000 mm/60s, wherein the ndm value is the multiplication result of the rotation speed and the pitch diameter. Claim 7 does not differ structurally from claim 1, nor has Applicant provided any structure that allows the bearing to move at different speeds relative to that of the prior art.
Re clm 8 and 17, Lapp further discloses the two hybrid ball bearings are paired forming a synchronized set.
Re clm 9 and 18, Lapp discloses a compressor comprising a stator (12 and 14), a rotor (20 and 22) supported by the pair of hybrid bearings according to claim 1 for rotation relative to the stator, and a refrigerant ([0032] in contact with the first plurality of ceramic balls.
Re clm 10, Lapp discloses a pair of hybrid ball bearings (Fig. 1B; [0028] and [0040]) comprising a first hybrid ball bearing (left bearing) comprising a first stainless steel inner ring (26) having a pitch diameter, a first stainless steel outer ring (radially outside 30) and a first plurality of ceramic balls (30) between the first inner ring and the first outer ring, a second hybrid ball bearing (right bearing) comprising a second stainless steel inner ring having the pitch diameter, a second stainless steel outer ring and a second plurality of ceramic balls (32) between the second inner ring and the second outer ring, wherein the pair of hybrid ball .

Claims 1-2, 5, 7-11, 14, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lapp U.S. 2016/0010691 in view of Jones U.S. 2.733,967.
Assuming a gap is required to be non-zero:
Re clm 1, Lapp discloses a pair of hybrid ball bearings (Fig. 1B; [0028] and [0040]) comprising a first hybrid ball bearing (left bearing) comprising a first stainless steel inner ring (26) having an inner diameter, a first stainless steel outer ring (radially outside 30) and a first plurality of ceramic balls (30) between the first inner ring and the first outer ring, a second hybrid ball bearing (right bearing) comprising a second stainless steel inner ring having the inner diameter, a second stainless steel outer ring and a second plurality of ceramic balls (32) between the second inner ring and the second outer ring.
Lapp does not disclose wherein the pair of hybrid ball bearings are configured a) such that when the first inner ring and the first outer ring are in contact with the first plurality of ceramic balls under zero measuring load and zero mounting load and the second inner ring and 
Jones teaches providing a first gap (23, Fig. 1) between inner bearing rings for the purpose of allowing for axial deflection to provide transfer from predominantly radial to predominantly thrust load characteristics (col. 5: lines 60-65).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Lapp and provide a first gap rings for the purpose of allowing for axial deflection to provide transfer from predominantly radial to predominantly thrust load characteristics.
Although Jones does not disclose the specific value of the gap, Jones does disclose the gap as a result effect variable (col. 3: lines 54-60) that transfers the load between radial and thrust loads.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Lapp in view of Jones and provide if the pair of hybrid ball bearings have an O configuration and the inner diameter is less than or equal to 80 mm, the first gap is less than 5 µm, if the pair of hybrid ball bearings have an O configuration and the inner diameter is greater than 80 mm and less than or equal to 180 mm, the first gap is less than 20 µm and if the pair of hybrid ball bearings have the O configuration and the inner diameter is greater than 180 mm, the first gap is less than 30 µm, since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05(II)(A). Providing a specific gap amount allows the bearing to be suited to specific applications, for example when more radial load is need versus thrust load.
Re clm 2 and 11¸ Lapp further discloses the two hybrid ball bearings are in a not used, as new respectively, not run in condition and are identical (Fig. 1B; all bearings start off as new when they are first made).
Re clm 5 and 14, Lapp further discloses the two hybrid ball bearings are hybrid angular contact ball bearings (Fig. 1B) with contact angles.
Lapp does not disclose the specific contact angles and thus does not disclose contact angles between 15 and 30°.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Lapp and provide contact angles between 15 and 30°, since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05(II)(A).
Re clm 7 and 16, the device of Lapp is at least capable of rotating at high rotation speeds between 2500 and 25000 rpm or ndm values being between 500,000 and 1,200,000 mm/60s, wherein the ndm value is the multiplication result of the rotation speed and the pitch diameter. Claim 7 does not differ structurally from claim 1, nor has Applicant provided any structure that allows the bearing to move at different speeds relative to that of the prior art.
Re clm 8 and 17, Lapp further discloses the two hybrid ball bearings are paired forming a synchronized set.
Re clm 9 and 18, Lapp discloses a compressor comprising a stator (12 and 14), a rotor (20 and 22) supported by the pair of hybrid bearings according to claim 1 for rotation relative to the stator, and a refrigerant ([0032] in contact with the first plurality of ceramic balls.
Re clm 10, Lapp discloses a pair of hybrid ball bearings (Fig. 1B; [0028] and [0040]) comprising a first hybrid ball bearing (left bearing) comprising a first stainless steel inner ring (26) having a pitch diameter, a first stainless steel outer ring (radially outside 30) and a first plurality of ceramic balls (30) between the first inner ring and the first outer ring, a second hybrid ball bearing (right bearing) comprising a second stainless steel inner ring having the pitch diameter, a second stainless steel outer ring and a second plurality of ceramic balls (32) between the second inner ring and the second outer ring.
Although Lapp discloses a preload, Lapp does not disclose wherein the pair of hybrid ball bearings are configured a) such that when the first inner ring and the first outer ring are in contact with the first plurality of ceramic balls under zero measuring load and zero mounting load and the second inner ring and the second outer ring are in contact with the second plurality of ceramic balls under zero measuring load and zero mounting load, and the first inner ring is in direct contact with the second inner ring, a first gap exists between the first outer ring and the second outer ring, wherein the first gap is related to the inner diameter as follows: if the pair of hybrid ball bearings have an O configuration and the pitch diameter is less than or equal to 100 mm, the second gap is less than 5 µm, if the pair of hybrid ball bearings have an O configuration and the pitch diameter is greater than 100 mm and less than or equal to 200 mm, the first gap is less than 20 µm and if the pair of hybrid ball bearings have the O configuration and the pitch diameter is greater than 200 mm, the first gap is less than 30 µm.
Jones teaches providing a first gap (23, Fig. 1) between inner bearing rings for the purpose of allowing for axial deflection to provide transfer from predominantly radial to predominantly thrust load characteristics (col. 5: lines 60-65).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Lapp and provide a first gap rings for the purpose of allowing for axial deflection to provide transfer from predominantly radial to predominantly thrust load characteristics.

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Lapp in view of Jones and provide if the pair of hybrid ball bearings have an O configuration and the inner diameter is less than or equal to 80 mm, the first gap is less than 5 µm, if the pair of hybrid ball bearings have an O configuration and the inner diameter is greater than 80 mm and less than or equal to 180 mm, the first gap is less than 20 µm and if the pair of hybrid ball bearings have the O configuration and the inner diameter is greater than 180 mm, the first gap is less than 30 µm, since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05(II)(A). Providing a specific gap amount allows the bearing to be suited to specific applications, for example when more radial load is need versus thrust load.

Claim 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lapp U.S. 2016/0010691 or Lapp U.S. 2016/0010691 in view of Jones U.S. 2.733,967 as applied to claim 1 and 10 above, and further in view of Kenmochi U.S. 2014/0193111.
	Lapp or Lapp in view of Jones discloses all the claimed subject matter as described above.
	Re clm 3 and 12, Lapp further discloses the first plurality of ceramic balls are retained in a first bearing cage (Fig. 1B), wherein the second plurality of ceramic balls are retained in a second bearing cage, wherein the stainless steel is a high nitrogen bearing steel ([0014]; 0.3% nitrogen is higher than X40CrMoVN16-2 from the specification).
	Lapp is silent as to the material of the cage and does not disclose the cage is made of glass-fiber-reinforced PEEK.

	It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute the unknown material of Lapp with that of PEEK, since it has been held that the selection of a known material based on its suitability for its intended purpose would have been obvious to one of ordinary skill in the art.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP § 2144.07. Additionally, plastics are well-known for bearing cage use since they have a high strength to weight ratio and offer greater corrosion resistance than metal.

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lapp U.S. 2016/0010691 or Lapp U.S. 2016/0010691 in view of Jones U.S. 2.733,967 as applied to claim 5 and 14 above, and further in view of Friedl U.S. 2007/0242914.
Lapp or Lapp in view of Jones discloses all the claimed subject matter as described above.
	Re clm 6 and 15¸ Lapp does not disclose the contact angle of the first hybrid ball bearing is between 10 to 20° and the contact angle of the second hybrid ball bearing is between 21 and 35°.
Friedl teaches the contact angles of the two ball bearings are different, and where particularly the contact angle of a first of the two hybrid ball bearings is between 10 to 20° and the contact angle of the second of the two ball bearings is between 21 and 35° ([0017]) for the purpose of providing a bearing that is suited to accommodating higher forces at very high rpm ([0004]-[0005]).
It would have been obvious to one of ordinary skill in the art to modify Lapp and provide the contact angles of the two hybrid ball bearings are different, and where particularly the contact angle of a first of the two hybrid ball bearings is between 10 to 20° and the contact angle 

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments are directed toward the combination of Lapp and Kanamoto. Kanamoto is no longer used to reject the claims.  Jones has been provided since Jones teaches a first gap (between inner bearing rings) to adjust between thrust and radial loads.
The examiner further notes that the claims do not require the bearings to be either in an X configuration or an O configuration. If Jones were used as the primary reference, and the materials of Lapp were taught to Jones, no specific gap would be required since the bearing of Fig. 1 of Jones would be neither an X configuration nor an O configuration.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN B WAITS whose telephone number is (571)270-3664.  The examiner can normally be reached on Monday-Thursday from 6-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ALAN B WAITS/Primary Examiner, Art Unit 3656